 

(Savient Letterhead)

 

 

January 17, 2009

 

Mr. Christopher G. Clement

15 Winchester Lane

Holmdel, New Jersey 07733

 

Re:

Separation and Release

 

Dear Chris:

 

The purpose of this letter (the “Letter Agreement”) is to clarify the terms of
your separation from employment with Savient Pharmaceuticals, Inc. (the
“Company”), to release the Company from all claims, to permit you to receive
severance pay and related benefits as if your termination were an involuntary
termination by the Company without Cause and to provide that payments to you
either (a) do not constitute “nonqualified deferred compensation” under Section
409A of the U.S. Internal Revenue Code of 1986, as amended (the “Section 409A”)
or (b) are payments that comply with the requirements of Section 409A.
Capitalized terms used but not otherwise defined herein have the meanings given
to them in the Employment Agreement, dated as of May 14, 2002, between you and
the Company, as amended on July 12, 2004 and on February 15, 2008 (as so
amended, the “Employment Agreement”), which is attached as Exhibit A. With these
understandings and in exchange for the promises by you and the Company as set
forth below, you and the Company agree as follows:

 

You hereby resign as an employee of the Company, including from your positions
as President and Chief Executive Officer, as well as all other offices of the
Company and its subsidiaries that you currently hold. Accordingly, effective as
of January 17, 2009 (for purposes of the Employment Agreement, the “Effective
Date of Termination”), you shall no longer be employed by the Company. Pursuant
to the terms of the Employment Agreement, the Company hereby exercises its right
to require you to leave the Company immediately upon your receipt of this Letter
Agreement.

 

For purposes of the Employment Agreement, you and the Company agree that your
termination shall be deemed to be an involuntary termination by the Company
without Cause. As a result, you will be entitled to the compensation and
benefits set forth in the Employment Agreement in the event of an involuntary
termination by the Company without Cause, which provisions are hereby
incorporated by reference. Without limiting the compensation and benefits to
which you are entitled under the Employment Agreement as a result of such
involuntary termination by the Company without Cause, the Company hereby agrees
that (i) promptly following the Effective Date of Termination, it will pay to
you compensation for your unused vacation days equal to 1/26th of your annual
base salary as in effect on the Effective Date of Termination, and (ii)
notwithstanding anything to the contrary in any equity compensation plan or
stock option award agreement, your

 


--------------------------------------------------------------------------------

stock options will remain exercisable, and will continue to vest, until July 17,
2009, after which they will cease to further vest or to be exercisable. Except
as set forth in the immediately preceding sentence, the vesting and
exercisability of your equity awards will be as set forth in the respective
equity compensation plans and award agreements, including any provisions therein
addressing your involuntary termination by the Company without Cause.

Provided that you sign this Letter Agreement and timely sign and do not revoke
the Additional Release attached as Exhibit B, and in consideration of the
undertakings, promises and consideration recited in this Letter Agreement, the
Company hereby unconditionally and irrevocably remises, releases and forever
discharges you, and your heirs and administrators, of and from any and all
suits, claims, demands, interest, costs (including attorney fees and costs
actually incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts, of any
nature whatsoever, which the Company now has, or at any time heretofore ever
had, or could have had, whether known or unknown, suspected or unsuspected,
arising out of your employment with the Company; provided, however, that nothing
in this paragraph prevents the Company from filing a claim arising under the
Employment Agreement or this Letter Agreement.

In consideration of the undertakings, promises and consideration recited in this
Letter Agreement, which you acknowledge you would not otherwise be entitled to
receive, you hereby fully, forever, irrevocably and unconditionally release,
remise and discharge the Company, its officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, agents and employees (each
in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature that you ever had or now have against the
Released Parties, including, but not limited to, any and all claims arising out
of or relating to your employment with and/or separation from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681
et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et
seq., Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order
11246, Executive Order 11141, Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. 1514(A), the New Jersey Law Against
Discrimination, N.J. Stat. Ann. § 10:5-1 et seq., the New Jersey Family Leave
Act, N.J. Stat. Ann. § 34:11B-1 et seq., the New Jersey Conscientious Employee
Protection Act, N.J. Stat. Ann.  § 34:19-1 et seq., the New Jersey Civil Rights
Act, N.J. Stat. Ann. § 10:6-1, et. seq., and N.J. Stat. Ann. § 34:11-56.1 et
seq. (New Jersey equal pay law), all as amended, all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge and breach of
contract, all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options, and any claim or damage arising out of your employment with
and/or separation from the Company (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that nothing in this Letter
Agreement prevents you from filing a charge with, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or a state

 


--------------------------------------------------------------------------------

fair employment practices agency (except that you acknowledge that you waive the
right to recover any monetary benefits in connection with any such claim, charge
or proceeding) or from filing a claim arising out of the Employment Agreement or
this Letter Agreement.

Nothing in this Letter Agreement shall preclude you from exercising your rights,
if any, under (a) under Section 601-608 of the Employee Retirement Income
Security Act of 1974, as amended, popularly known as COBRA, or (b) the Company’s
401(k) plan.

You and the Company acknowledge and agree that at, and not before, the close of
business on January 17, 2009, you and the Company shall each execute the
Additional Release attached as Exhibit B.

You affirm that on or prior to January 19, 2009, except as set forth in the next
paragraph, you will return to the Company all keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular phones, pagers, etc.), Company
identification, Company vehicles and any other Company-owned property in your
possession or control and will leave intact all electronic Company documents,
including but not limited to those which you developed or helped develop during
your employment. You further affirm that, on or prior to January 19, 2009, you
will cancel all accounts for your benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

The Company has agreed to sell to you, effective on January 17, 2009, your
current Company-owned mobile telephone, Blackberry device, and laptop and
desktop personal computers, in exchange for a payment by you equal to the
current book value at which such equipment is maintained by the Company. Such
purchase price will be paid by the Company’s deducting such amount from its
first payment to you pursuant to the Employment Agreement.

In consideration of the undertakings, promises and consideration recited in this
Letter Agreement, which you acknowledge you would not otherwise be entitled to
receive, you understand and agree that, from and after the date of this Letter
Agreement, you shall not make any false, disparaging or defamatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of, or any current, former or potential
investor in, the Company regarding the Company or any of its directors,
officers, employees, agents or representatives or about the Company’s business
affairs and financial condition. From and after the date of this Letter
Agreement, neither the directors on the Board of Directors of the Company nor
employees of the Company who have knowledge of this Letter Agreement shall make
any false, disparaging or defamatory statements to any potential employer, media
outlet, industry group, financial institution or current or former employee,
consultant, client or customer of the Company regarding you.

You agree that from and after the date of this Letter Agreement, you will
provide all reasonable cooperation to the Company in defending against and/or
prosecuting any litigation or threatened litigation. The Company agrees to
provide you a fee of $750 per day and to reimburse you for any reasonable and
necessary travel expenses incurred by you as a result of such cooperation.

 


--------------------------------------------------------------------------------

 

This Letter Agreement shall be binding upon you and the Company and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Letter Agreement is binding upon and shall inure to the benefit of the
parties hereto and their respective agents, assigns, heirs, executors,
successors and administrators.

To the extent permitted by law, you and the Company understand and agree that as
a condition for the consideration provided herein, the terms and contents of
this Letter Agreement, and the contents of the negotiations and discussions
resulting in this Letter Agreement, shall be maintained as confidential by you
and your agents and representatives and by the Company’s Board of Directors and
Company employees with knowledge of this Letter Agreement, and shall not be
disclosed to anyone other than to the parties’ respective accountants,
attorneys, and tax and financial advisors, and in the case of the Company, to
other individuals as the Company deems appropriate for the operation of its
business (including, without limitation, potential investors in the Company),
except to the extent required by federal or state law or as otherwise agreed to
in writing by the parties hereto.

You affirm that no promises or agreements of any kind have been made to or with
you by any person or entity whatsoever to cause you to sign this Letter
Agreement other than those set forth herein, and that you fully understand the
meaning and intent of this Letter Agreement, including Exhibit B. You state and
represent that you have been given a reasonable amount of time to review this
Letter Agreement and have had an opportunity to fully discuss and review the
terms of this Letter Agreement with an attorney. You further state and represent
that you have carefully read this Letter Agreement, including Exhibit B,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign your name of you own free act.

This Letter Agreement shall be interpreted and construed by the laws of the
State of New Jersey, without regard to conflict of laws provisions.

You and the Company hereby acknowledge and agree that the letter, dated November
18, 2008, from the Chairman of the Board of Directors of the Company to you, be,
and it hereby is, revoked.

[Signature Page Follows]

 

 

 

 

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Letter Agreement on the
date first above written.

 

SAVIENT PHARMACEUTICALS, INC.

 

By: /s/ Stephen O. Jaeger

Name: Stephen O. Jaeger

Title:

Chairman of the Board of Directors

Date:

January 17, 2009

 

 

 

Acknowledged and Agreed:

/s/ Christopher G. Clement

Christopher G. Clement

Date: January 17, 2009

 

 


--------------------------------------------------------------------------------

 

Exhibit A

Amendment to Employment Agreement

 

This Amendment is made, entered into, and is effective as of the Amendment Date,
by and between the Company and Executive.

 

Article 1.             Definitions

 

1.0

Unless otherwise defined herein, the terms used herein shall have the meanings
ascribed to them in Article 2 of the Employment Agreement.

 

 

1.1

“Amendment” shall mean this Amendment to the Employment Agreement.

 

 

1.2

“Amendment Date” shall mean February 15, 2008.

 

 

1.3

“Employment Agreement” shall mean that certain agreement entered into by and
between the Company and the Executive as of May 14, 2002, as subsequently
amended on July 12, 2004, and which subsequently thereto was filed by the
Company with the Securities and Exchange Commission.

 

 

Article 2.             Amendments

 

2.0

The Employment Agreement is hereby amended, as of the Amendment Date, as set
forth in Section 2.1.

 

 

2.1

Section 7.4(e) of the Employment Agreement is rewritten to read in its entirety
as follows:

 

 

 

(e)

Payment of all but forty-five thousand dollars ($45,000) of the benefits
described in Section 7.4(b)(1), and payment of all of the benefits described in
Section 7.4(b)(2) shall be paid in cash to the Executive in equal bi-weekly
installments over a period of consecutive months equal to the Service Multiple
times twelve (12) and beginning on the fifteenth day of the month following the
month in which the Effective Date of Termination occurs, subject to the
provisions of Section 9.1. The forty-five thousand dollars ($45,000) which was
withheld shall be paid in cash to the Executive in a single lump sum at the end
of the twelve (12) month restrictive period set forth in Sections 13.2 (as so
renumbered) and 13.3 (as so renumbered) of this Agreement.

   

2.2

Section 7.4(f) of the Employment Agreement is deleted and Sections 7.4(g), (h),
and (i) are renumbered as Sections 7.4(f), (g), and (h), respectively.

 

 

2.3

Section 7.4(f) (as so renumbered) is rewritten to read in its entirety as
follows:

 

(f)            Except as specifically provided in Section 7.4(e), all other
payments due to the Executive upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.

 

2.4

Section 7.6 (g) of the Employment Agreement is rewritten to read in its entirety
as follows:

 

 


--------------------------------------------------------------------------------

 

(g)            Payment of all but forty-five thousand dollars ($45,000) of the
benefits described in Section 7.6(d)(1) and payment of all of the benefits
described in Section 7.6(d)(2) shall be paid in cash to the Executive in equal
bi-weekly installments over a period of consecutive months equal to the Service
Multiple times twelve (12) and beginning on the fifteenth day of the month
following the month in which the Effective Date of Termination occurs, subject
to the provisions of Section 9.1. The forty-five thousand dollars ($45,000)
which was withheld shall be paid in cash to the Executive in a single lump sum
at the end of the twelve (12) month restrictive period set forth in Sections
13.2 (as so renumbered) and 13.3 (as so renumbered) of this Agreement.

 

2.5

Section 8.4 of the Employment Agreement is rewritten to read in its entirety as
follows:

 

8.4           Form and Timing of Severance Benefit. Payment of all of the
benefits described in Sections 8.3(a) through (c) shall be paid in cash to the
Executive in a single lump sum as soon as practicable following the Effective
Date of Termination, subject to the provisions of Section 9.1. All other
payments due to the Executive upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.

 

2.6

The following new Articles 9 and 10 are added immediately following Section 8.5,
and all subsequent articles and section references in the Agreement are adjusted
accordingly:

 

 

Article 9.                Compliance with IRC Section 409A.

9.1

(a)           The following rules shall apply with respect to distribution of
the payments and benefits, if any, to be provided to the Executive under
Articles 7 or 8, as applicable:

 

(i)            It is intended that each installment of the payments and benefits
provided under Articles 7 or 8 shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”). Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

 

(ii)           If, as of the date of the “separation from service” of the
Executive from the Company (determined as set forth below), the Executive is not
a “specified employee” (within the meaning of Section 409A), then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Articles 7 or 8, as applicable.

 

(iii)          If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is a “specified employee” (within the
meaning of Section 409A), then:

 

1.             Each installment of the payments and benefits due under Articles
7 or 8, as applicable, that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the Short-Term Deferral Period (as hereinafter
defined) shall be treated as a short-term deferral within the meaning of
Treasury Regulation § 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A. For purposes of this Agreement, the “Short-Term Deferral Period”
means the period ending on the later of the 15th day of the third month
following the end of the Executive’s tax year

 


--------------------------------------------------------------------------------

in which the separation from service occurs and the 15th day of the third month
following the end of the Company’s tax year in which the separation from service
occurs; and

 

2.             Each installment of the payments and benefits due under Articles
7 or 8 that is not described in clause (1), above, and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation §
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.

 

(b)            The determination of whether and when a separation from service
of the Executive from the Company has occurred shall be made and in a manner
consistent with, and based on the presumptions set forth in, Treasury Regulation
§ 1.409A-1(h). Solely for purposes of this Section 4.4(b), “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

 

(c)            All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.

 

(d)            The parties acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of Section
409A are intended to comply with Section 409A. If, however, any such benefit or
payment is deemed to not comply with Section 409A, the Company and Executive
agree to renegotiate in good faith any such Severance Benefit or CIC Severance
Benefit (including, without limitation, as to the timing of any such payment
payable hereof) so that either (i) Section 409A will not apply or (ii)
compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to Executive the after-tax economic
equivalent of what otherwise has been provided to Executive pursuant to the
terms of this Agreement, and provided further, that any deferral of payments or
other benefits shall be only for such time period as may be required to comply
with Section 409A.

 

(e)            If, notwithstanding the preceding provisions of Sections 7.4, 7.6
or 8.4, any Severance Benefit or CIC Severance Benefit (or any acceleration
thereof) (the “Payments”) made or provided to the Executive or for his benefit
in connection with this Agreement or the Executive’s employment with the Company
or the termination thereof, are determined to be subject to the tax imposed by
Section 409A(a)(1)(B) or any interest or penalties with respect to such taxes
(such

 


--------------------------------------------------------------------------------

taxes, together with any such interest and penalties, are collectively referred
to as the “Section 409A Tax”), then the Company will promptly pay to the
Executive an additional amount (a “Gross-Up Payment”) such that the net amount
the Executive retains after paying any applicable Section 409A Tax and any
federal, state or local income or FICA taxes on such Gross-Up Payment shall be
equal to the amount the Executive would have received if the Section 409A Tax
were not applicable to the Payments. All determinations of the Section 409A Tax
and Gross-Up Payment, if any, will be made by tax counsel or other tax advisers
designated by or acceptable to the Executive. For purposes of determining the
amount of the Gross-Up Payment, if any, the Executive will be deemed to pay
federal income tax at the highest marginal rate of federal income taxation in
the calendar year in which the Payments are made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date the Payments are made, net of the maximum
reduction in federal income taxes that could be obtained from deduction of such
state and local taxes. If the Section 409A Tax is determined by the Internal
Revenue Service, on audit or otherwise, to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company must make another Gross-Up Payment with respect
to such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within ten (10) calendar days immediately
following the date that the amount of such excess is finally determined. The
Company and the Executive must each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Section 409A Tax with respect to the total
Payments.

 

Article 10.         Creation of Rabbi Trust

10.1

In the event that a CIC Severance Payment is required to be made on the day that
is six months and one day from the Executive’s “separation from service”
pursuant to Section 9.1(a)(iii), the Company shall deposit the full amount of
such CIC Severance Payment in cash in a rabbi trust for the benefit of the
Executive as soon as reasonably practicable following the Executive’s
“separation from service”. The rabbi trust shall be governed by the terms of a
trust agreement reasonably acceptable to the parties, shall be irrevocable and
shall provide that the Company, or any successor thereto, may not, directly or
indirectly, use or recover any assets of the rabbi trust until such time as the
assets of the trust have been paid to the Executive hereunder, subject only to
the claims of creditors of the Company in the event of its insolvency or
bankruptcy. The assets held by the rabbi trust shall be transferred to Executive
one day following the six-month anniversary of the Executives “separation from
service” from the Company (the “Payment Date”). The assets delivered to
Executive pursuant to the rabbi trust shall reflect any investment gain or loss
(as the case may be) on the CIC Severance Benefit from the date the assets
comprising the CIC Severance Benefit were deposited into such rabbi trust until
the Payment Date. The Company, or any successor thereto, shall deliver and pay
over to the appropriate taxing authorities if and when due all amounts subject
to withholding with respect to the transfer of the CIC Severance Benefit to the
rabbi trust and the transfer of the assets of the rabbi trust to Executive (as
adjusted for any investment gain or loss) on the Payment Date, and shall
instruct the trustee to transfer to the Executive such assets (in such form and
asset class as has been deposited initially into the rabbi trust), without any
further reduction for withholding for federal, state and local taxes other than
any additional amounts required to be withheld on any amounts transferred to the
Executive that were not included in the initial computation of the CIC Severance
Benefit.

 

 


--------------------------------------------------------------------------------

 

Article 3.           Miscellaneous

 

 

 

3.0

Except for those provisions of the Employment Agreement specifically amended as
set forth in Article 2 of this Amendment, the remaining terms of the Employment
Agreement shall remain in full force and effect as set forth therein.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company, through its duly authorized representative, and
the Executive have executed this Amendment as of the Amendment Date.

 

Executive

Savient Pharmaceuticals, Inc.

 

 

/s/ Christopher G. Clement

/s/ Philip K. Yachmetz

 

Christopher G. Clement

Philip K. Yachmetz

 

 

Executive Vice President

& Chief Business Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

Amendment to Employment Agreement

 

This Amendment is made, entered into, and is effective as of the Amendment Date,
by and between the Company and Executive.

 

Article 1.            Definitions

 

1.0

Unless otherwise defined herein, the terms used herein shall have the meanings
ascribed to them in Article 2 of the Employment Agreement.

 

 

1.1

“Amendment” shall mean this Amendment to the Employment Agreement.

 

 

1.2

“Amendment Date” shall mean July 12, 2004.

 

 

1.3

“Employment Agreement” shall mean that certain agreement entered into by and
between the Company and the Executive as of May 14, 2002, and which subsequent
thereto was filed by the Company with the Securities and Exchange Commission.

 

 

Article 2.             Amendments

 

2.0

The Employment Agreement is hereby amended, as of the Amendment Date, as set
forth in Section 2.1.

 

 

2.1

Section 3.1 of the Employment Agreement is rewritten to read in its entirety as
follows:

 

 

 

3.1

During the term of this Agreement, the Executive agrees to serve as President &
Chief Executive Officer and as a Director of the Company or in such other
position which Executive shall agree to accept or to which Executive shall be
promoted during the Term and Executive shall report directly to the Board of
Directors of the Company, and shall maintain the level of duties and
responsibilities as in effect as of the Amendment Date, or such higher level of
duties and responsibilities as Executive may be assigned during the Term (the
“Position”)

   

2.2

Section 5.1 of the Employment Agreement is rewritten to read in its entirety as
follows:

   

 

5.1

Base Salary: The Company shall pay the Executive a Base Salary in an amount
which shall be established from time to time by the Board of Directors of the
Company or the Board’s designee; provided, however, that such Base Salary shall
not be less than FOUR-HUNDRED-THOUSAND-DOLLARS (US400,000) per year.

 

(a) This Base Salary shall be paid to the Executive in equal installments
throughout the year, consistent with the normal payroll practices of the
Company.

(b) The Base Salary shall be reviewed at least annually following the Effective
Date of this Agreement, while this Agreement is in force, to ascertain whether,
in the judgment of the Board or the Board’s designee, such Base Salary should be
increased based primarily on the performance of the Executive during the year.

 


--------------------------------------------------------------------------------

If so increased, the Base Salary as stated above shall, likewise, be increased
for all purposes of this Agreement and shall not, in any event, be decreased in
any year.

 

2.3

Section 5.7 of the Employment Agreement is rewritten to read in its entirety as
follows:

   

 

5.7

Vacation. The Executive shall be entitled to such paid vacation as is customary
for the Position in corporate institutions of similar size and character, but in
any event not less than twenty-five (25) paid vacation days during each calendar
year (subject to pro-ration in calendar year 2004); provided, however, that
without prior written approval, Executive may carry forward into the next year
no more than ten (10) unused vacation days from the current year.

 

Article 3.            Miscellaneous

 

3.0

Except for those provisions of the Employment Agreement specifically amended as
set forth in Article 2 of this Amendment, the remaining terms of the Employment
Agreement shall remain in full force and effect as set forth therein.

 

IN WITNESS WHEREOF, the Company, through its duly authorized representative, and
the Executive have executed this Amendment as of the Amendment Date.

Executive

Savient Pharmaceuticals, Inc.

 

/s/ Christopher G. Clement

/s/ Philip K. Yachmetz

Christopher G. Clement

Philip K. Yachmetz

 

Senior Vice President & General Counsel

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

BIO-TECHNOLOGY GENERAL CORP.

 

 

 

 

 

 

 

 

 

Employment Agreement

for

Christopher G. Clement

President & Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

Contents

 

 

Article 1. Term of Employment

 

Article 2.

Definitions

 

Article 3.

Position & Responsibilities

 

Article 4.

Standard of Care

 

Article 5.

Compensation

 

Article 6.

Expenses

 

Article 7.

Employment Terminations

 

Article 8.

Change in Control

 

Article 9.

Assignment

 

Article 10.

Legal Fees & Notice

 

Article 11.

Confidentiality & Noncompetition

Article 12.

Outplacement Assistance

 

Article 13.

Miscellaneous

 

Article 14.

Governing Law

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

Employment Agreement

 

This Agreement is made, entered into, and is effective as of the Effective Date,
by and between the Company and the Executive.

 

 

Article 1.            Term of Employment

 

 

 

1.1

The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company in accordance with the terms and conditions set
forth herein, for a period of three (3) years, commencing as of the Effective
Date.

   

1.2

Commencing on the third (3 rd) anniversary of the Effective Date, and each
anniversary thereafter, the term of this Agreement shall automatically be
extended for one (1) additional year, unless at least ninety (90) days prior to
such anniversary, the Company or the Executive shall have given notice in
accordance with Section 10.2 hereof that it or he does not wish to extend the
term of the Agreement.

   

 

Article 2.             Definitions

 

 

 

2.1

“Agreement” means this Employment Agreement.

   

2.2

“Annual Bonus” means the annual bonus to be paid to the Executive in accordance
with the Company’s annual bonus program as described in Section 5.3 herein.

   

2.3

“Base Salary” means the salary of record paid to the Executive as annual salary,
pursuant to Section 5.2, excluding amounts received under incentive or other
bonus plans, whether or not deferred.

   

2.4

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act.

   

2.5

“Beneficiary” means the persons or entities designated or deemed designated by
the Executive pursuant to Section 13.6 herein.

   

2.6

“Board” or “Board of Directors” means the Board of Directors of the Company.

   

2.7

“Cause” means:

   

 

(a)

Executive materially breached any of the terms of this Agreement and failed to
correct such breach within fifteen (15) days after written notice thereof from
the Company;

   

 


--------------------------------------------------------------------------------

 

 

(b)

Executive has been convicted of a criminal offense involving a felony giving
rise to a sentence of imprisonment;

   

 

(c)

Executive has breached a fiduciary trust for the purpose of gaining a personal
profit, including, without limitation, embezzlement; or

   

 

(d)

Despite adequate warnings, Executive intentionally and willfully failed to
perform reasonably assigned duties within the normal and customary scope of the
Position.

   

2.8

“Change in Control” or “CIC” of the Company shall be deemed to have occurred as
of the first day that any one or more of the following conditions is satisfied:

   

 

(a)

Any consolidation or merger in which the Company is not the continuing or
surviving entity or pursuant to which shares of the Common Stock would be
converted into cash, securities, or other property, other than (i) a merger of
the Company in which the holders of the Common Stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, or (ii) a consolidation or merger
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (by being converted into
voting securities of the continuing or surviving entity) more than 50% of the
combined voting power of the voting securities of the continuing or surviving
entity immediately after such consolidation or merger and which would result in
the members of the Board immediately prior to such consolidation or merger
(including for this purpose any individuals whose election or nomination for
election was approved by a vote of at least two-thirds of such members)
constituting a majority of the Board (or equivalent governing body) of the
continuing or surviving entity immediately after such consolidation or merger;

   

 

(b)

Any sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all the Company’s assets;

   

 

(c)

The Company’s stockholders approve any plan or proposal for the liquidation or
dissolution of the Company;

   

 

(d)

Any Person shall become the Beneficial Owner of forty (40) percent or more of
the Common Stock other than pursuant to a plan or arrangement entered into by
such Person and the Company; or

   

 

(e)

During any period of two consecutive years, individuals who at the beginning of
such period constitute the entire Board of Directors shall cease for any reason
to constitute a majority of the Board unless the election or nomination for
election by the Company’s stockholders of each new director was approved by a
vote of at lest two-thirds of the directors then still in office who were
directors at the beginning of the period

 

 

 


--------------------------------------------------------------------------------

 

2.9

“CIC Severance Benefits” means the payment of severance compensation associated
with a Qualifying Termination occurring subsequent to a Change in Control, as
described in Section 8.3.

   

2.10

“Code” means the United States Internal Revenue Code of 1986, as amended.

   

2.11

“Common Stock” means the common stock of the Company, $.01 par value.

   

2.12

“Compensation Committee” means the Compensation and Stock Option Committee of
the Board, or any other committee appointed by the Board to perform the
functions of such committee.

   

2.13

“Company” means Bio-Technology General Corp., a Delaware corporation, or any
Successor Company thereto as provided in Section 9.1 herein.

   

2.14

“Director” means any individual who is a member of the Board of Directors of the
Company.

   

2.15

“Disability” or “Disabled” means for all purposes of this Agreement, the meaning
ascribed to such term in the Company’s long-term disability plan, or in any
successor to such plan.

   

2.16

“Effective Date” means May 14, 2002.

   

2.17

“Effective Date of Termination” means the date on which a termination of the
Executive’s employment occurs.

   

2.18

“Employment Date” means May 14, 2002.

   

2.19

“Executive” means Christopher G. Clement who, as of the Effective Date, resides
at 25 Ford’s Crossing, Norwell, MA  02061.

   

2.20

“Good Reason” shall mean, without the Executive’s express written consent, the
occurrence of any one or more of the following:

   

 

(a)

Reducing the Executive’s Base Salary;

   

 

(b)

Failing to maintain Executive’s amount of benefits under or relative level of
participation in the Company’s employee benefit or retirement plans, policies,
practices, or arrangements in which the Executive participates as of the
Effective Date of this Agreement, including any perquisite program; provided,
however, that any such change that applies consistently to all executive
officers of the Company or is required by applicable law shall not be deemed to
constitute Good Reason;

   

 

(c)

Failing to require any Successor Company to assume and agree to perform the
Company’s obligations hereunder;

   

 

(d)

The occurrence of any one or more of the following events on or after the
announcement of the transaction which leads to the CIC and up to twenty–four
(24) calendar months following the effective date of a CIC:

 

 


--------------------------------------------------------------------------------

 

 

(1)

Requiring Executive to be based at a location that requires the Executive to
travel at least an additional thirty-five (35) miles per day;

   

 

(2)

Requiring Executive to report to a position which is at a lower level than the
highest level to which Executive reported within the six (6) months prior to the
CIC;

   

 

(3)

Demoting Executive to a level lower than Executive’s level in the Company as of
the Effective Date.

   

2.21

“Notice of Termination” means a written notice which shall indicate the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provisions so indicated,
and, where applicable, shall specifically include notice pursuant to Section 1.2
that Company has elected not to renew this Agreement.

   

2.22

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act and used in Sections 13(d) and 14(d) thereof, including
a “group” as defined in Section 13(d) thereof.

   

2.23

“Position” shall have the meaning ascribed to it in Section 3.1.

   

2.24

“Qualifying Termination” means any of the events described in Section 8.2
herein, the occurrence of which triggers the payment of CIC Severance Benefits
hereunder.

   

2.25

“Securities Exchange Act” means the United States Securities Exchange Act of
1934, as amended.

   

2.26

“Service Multiple” shall have the meaning ascribed to it in Section 7.4(c).

 

 

2.27

“Severance Benefits” means the payment of severance compensation as provided in
Sections 7.4 and 7.6 herein, and not payable due to a Change in Control of the
Company.

   

2.28

“Successor Company” shall have the meaning ascribed to it in Section 9.1.

   

2.29

“Term” shall mean that period of time commencing on the Effective Date and
ending on the Effective Date of Termination.  

 

 

Article 3.             Position and Responsibilities

 

 

 

3.1

During the term of this Agreement, the Executive agrees to serve as President
and Chief Operating Officer of the Company or in such other position which
Executive shall agree to accept or to which Executive shall be promoted during
the Term and Executive shall report directly to the Chief Executive Officer or
such other position which is at a higher position or level in the Company than
Executive and as shall be determined by the Chief Executive Officer in his sole
discretion, and shall maintain the level of duties and responsibilities as in

 

 


--------------------------------------------------------------------------------

effect as of the Effective Date, or such higher level of duties and
responsibilities as Executive may be assigned during the Term (the “Position”).

 

Article 4.             Standard of Care

 

 

 

4.1

During the term of this Agreement, the Executive agrees to devote substantially
his full time, attention, and energies to the Company’s business and shall not
be engaged in any other business activity, whether or not such business activity
is pursued for gain, profit, or other pecuniary advantage unless such business
activity is approved by the Compensation Committee (or, in the event the
Compensation Committee ceases to exist, the Board).  However, subject to Article
11 herein and approval by the Compensation Committee (or the Board, as the case
may be), the Executive may serve as a director of other companies so long as
such service is not injurious to the Company.

   

 

Article 5.             Compensation

 

 

 

5.1

As remuneration for all services to be rendered by the Executive during the term
of this Agreement, and as consideration for complying with the covenants herein,
the Company shall pay and provide to the Executive those items set forth in
Sections 5.2 through 5.8.

   

5.2

Base Salary. The Company shall pay the Executive a Base Salary in an amount
which shall be established from time to time by the Board of Directors of the
Company or the Board’s designee; provided, however, that such Base Salary shall
not be less than THREE-HUNDRED-TWENTY-FIVE THOUSAND DOLLARS (US$325,000) per
year.

   

 

(a)

This Base Salary shall be paid to the Executive in equal installments throughout
the year, consistent with the normal payroll practices of the Company.

   

 

(b)

The Base Salary shall be reviewed at least annually following the Effective Date
of this Agreement, while this Agreement is in force, to ascertain whether, in
the judgment of the Board or the Board’s designee, such Base Salary should be
increased based primarily on the performance of the Executive during the year.
If so increased, the Base Salary as stated above shall, likewise, be increased
for all purposes of this   Agreement and shall not, in any event, be decreased
in any year.

 

 

5.3

Annual Bonus. In addition to his Base Salary, the Executive shall be entitled to
participate in the Company’s annual short-term incentive program, as such
program may exist from time to time, at a level commensurate with the Position. 
The percentage of Base Salary targeted as annual short-term incentive
compensation shall be established for the Position by the Company’s Compensation
Committee in its sole discretion (the “targeted Annual Bonus award”). Executive
acknowledges that the amount of annual short-term incentive, if any, to be
awarded shall be at the sole discretion of the Company’s Compensation Committee,
may be less or more than the targeted Annual bonus award, and will be based on a
number of factors set in advance by the Compensation Committee for each calendar
year, including the Company’s performance and the Executive’s individual
performance. Nothing in this

 

 


--------------------------------------------------------------------------------

Section 5.3 shall be construed as obligating the Company or the Board to refrain
from changing, and/or amending the short-term incentive program, so long as such
changes are equally applicable to all executive employees in the Company.

 

5.4

Long-Term Incentives. The Executive shall be eligible to participate in the
Company’s long-term incentive plan, as such shall be amended or superseded from
time to time provided, however, that nothing in this Section 5.4 shall be
construed as obligating the Company or the Board to refrain from changing,
and/or amending the long-term incentive plan, so long as such changes are
equally applicable to all executive employees in the Company.

   

5.5

Retirement Benefits. The Company shall provide to the Executive participation in
any Company qualified defined benefit and defined contribution retirement plans
as may be established during the term of this Agreement; provided, however, that
nothing in this Section 5.5 shall be construed as obligating the Company to
refrain from changing, and/or amending the nonqualified retirement programs, so
long as such changes are equally applicable to all executive employees in the
Company.

   

5.6

Employee Benefits. During the Term, and as otherwise provided within the
provisions of each of the respective plans, the Company shall provide to the
Executive all benefits to which other executives and employees of the Company
are entitled to receive, as commensurate with the Position, subject to the
eligibility requirements and other provisions of such arrangements as applicable
to executives of the Company generally.

   

 

(a)

Such benefits shall include, but shall not be limited to, group term life
insurance, comprehensive health and major medical insurance, dental and life
insurance, and short-term and long-term disability.

   

 

(b)

The Executive shall likewise participate in any additional benefit as may be
established during the term of this Agreement, by standard written policy of the
Company.  

 

 

5.7

Vacation.   The Executive shall be entitled to such paid vacation as is
customary for the Position in corporate institutions of similar size and
character, but in any event not less than twenty (20) paid vacation days during
each calendar year; provided, however, that without prior written approval,
Executive may carry forward into the next year no more than ten (10) unused
vacation days from the current year.

   

5.8

Perquisites. The Company shall provide to the Executive, at the Company’s
expense, all perquisites which the Board may determine from time to time to
provide; provided, however, that nothing in this Section 5.8 shall be construed
as obligating the Company or the Board to refrain from changing, and/or amending
the perquisite program, so long as such changes are equally applicable to all
executive employees in the Company.

   

5.9

Right to Change Plans. The Company shall not be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing any benefit plan,
program, or perquisite, so long as such changes are equally applicable to all
executive employees in the Company.

   

 

Article 6.            Expenses

 


--------------------------------------------------------------------------------

 

6.1

Upon presentation of appropriate documentation, the Company shall pay, or
reimburse the Executive for all ordinary and necessary expenses, in a reasonable
amount, which the Executive incurs in performing his duties under this Agreement
including, but not limited to, travel, entertainment, professional dues and
subscriptions, and all dues, fees, and expenses associated with membership in
various professional, business, and civic associations and societies.

   

 

Article 7.            Employment Terminations

 

 

 

7.1

Termination Due to Death. In the event the Executive’s employment is terminated
while this Agreement is in force by reason of death, the Company’s obligations
under this Agreement shall immediately expire. Notwithstanding the foregoing,
the Company shall be obligated to pay to the Executive the following:

   

 

(a)

Base Salary through the Effective Date of Termination;

   

 

(b)

An amount equal to the Executive’s unpaid targeted Annual Bonus award,
established for the fiscal year in which such termination is effective,
multiplied by a fraction, the numerator of which is the number of completed days
in the then-existing fiscal year through the Effective Date of Termination, and
the denominator of which is three hundred sixty-five (365);

   

 

(c)

All outstanding long-term incentive awards shall be subject to the treatment
provided under the applicable long-term incentive plan of the Company;

   

 

(d)

Accrued but unused vacation pay through the Effective Date of Termination; and

   

 

(e)

All other rights and benefits the Executive is vested in, pursuant to other
plans and programs of the Company.

   

 

(f)

The benefits described in Sections 7.1(a) and (d) shall be paid in cash to the
Executive in a single lump sum as soon as practicable following the Effective
Date of Termination, but in no event beyond thirty (30) days from such date. All
other payments due to the Executive upon termination of employment, including
those in Sections 7.1(b) and (c), shall be paid in accordance with the terms of
such applicable plans or programs.

   

 

(g)

With the exception of the covenants contained in Articles 9 and 14 and
Sections 7.1(f), 13.3, 13.5, and 13.7 herein (which shall survive such
termination), the Company and the Executive thereafter shall have no further
obligations under this Agreement.

   

7.2

Termination Due to Disability.   In the event that the Executive becomes
Disabled during the term of this Agreement and is, therefore, unable to perform
his duties herein for more than one hundred eighty (180) total calendar days
during any period of twelve (12) consecutive months, or in the event of the
Board’s reasonable expectation that the Executive’s Disability will exist for
more than a period of one hundred eighty (180)

 

 


--------------------------------------------------------------------------------

calendar days, the Company shall have the right to terminate the Executive’s
active employment as provided in this Agreement.

 

 

(a)

The Board shall deliver written notice to the Executive of the Company’s intent
to terminate for Disability at least thirty (30) calendar days prior to the
Effective Date of Termination.

   

 

(b)

Such Disability to be determined by the Board of Directors of the Company upon
receipt of and in reliance on competent medical advice from one (1) or more
individuals, selected by the Board, who are qualified to give such professional
medical advice.

   

 

(c)

A termination for Disability shall become effective upon the end of the thirty
(30) day notice period. Upon the Effective Date of Termination, the Company’s
obligations under this Agreement shall immediately expire.

   

 

(d)

Notwithstanding the foregoing, the Company shall be obligated to pay to the
Executive the following:

   

 

(1)

Base Salary through the Effective Date of Termination;

   

 

(2)

An amount equal to the Executive’s unpaid targeted Annual Bonus award,
established for the fiscal year in which the Effective Date of Termination
occurs, multiplied by a fraction, the numerator of which is the number of
completed days in the then-existing fiscal year through the Effective Date of
Termination, and the denominator of which is three hundred sixty-five (365);

 

 

 

(3)

All outstanding long-term incentive awards shall be subject to the treatment
provided under the applicable long-term incentive plan of the Company;

   

 

(4)

Accrued but unused vacation pay through the Effective Date of Termination; and

   

 

(5)

All other rights and benefits the Executive is vested in, pursuant to other
plans and programs of the Company.

   

 

(e)

The benefits described in Sections 7.2(d)(1) and (d)(4) shall be paid in cash to
the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond thirty (30) days from such
date. All other payments due to the Executive upon termination of employment,
including those in Sections 7.2(d)(2) and (d)(3), shall be paid in accordance
with the terms of such applicable plans or program.

   

 

(f)

With the exception of the covenants contained in Articles 8, 9, 11, and 14 and
Sections 7.2(e), 13.3, 13.5, and 13.7 herein (which shall survive such
termination), the Company and the Executive thereafter shall have no further
obligations under this Agreement.

   

7.3

Voluntary Termination by the Executive. The Executive may terminate this
Agreement at any time by giving Notice of Termination to the Board of Directors
of the Company, delivered at least fourteen (14) calendar days prior to the
Effective Date of Termination.

 

 


--------------------------------------------------------------------------------

 

 

(a)

The termination automatically shall become effective upon the expiration of the
fourteen (14) day notice period. Notwithstanding the foregoing, the Company may
waive the fourteen (14) day notice period; however, the Executive shall be
entitled to receive all elements of compensation described in Sections 5.1
through 5.6 for the fourteen (14) day notice period, subject to the eligibility
and participation requirements of any qualified retirement plan.

   

 

(b)

Upon the Effective Date of Termination, following the expiration of the fourteen
(14) day notice period, the Company shall pay the Executive his full Base Salary
and accrued but unused vacation pay, at the rate then in effect, through the
Effective Date of Termination, plus all other benefits to which the Executive
has a vested right at that time (for this purpose, the Executive shall not be
paid any Annual Bonus with respect to the fiscal year in which voluntary
termination under this Section occurs).

   

 

(c)

With the exception of the covenants contained in Articles 8, 9, 11, and 14 and
Sections 13.3, 13.5, and 13.7 herein (which shall survive such termination), the
Company and the Executive thereafter shall have no further obligations under
this Agreement.

   

7.4

Involuntary Termination by the Company without Cause. At all times during the
Term, the Board may terminate the Executive’s employment for reasons other than
death, Disability, or for Cause, by providing to the Executive a Notice of
Termination, at least sixty (60) calendar days (ninety (90) calendar days when
termination is due to non-renewal of this Agreement by the Company pursuant to
Section 1.2) prior to the Effective Date of Termination; provided, however, that
such notice shall not preclude the Company from requiring Executive to leave the
Company immediately upon receipt of such notice.

 

 

 

(a)

Such Notice of Termination shall be irrevocable absent express, mutual consent
of the parties.

   

 

(b)

Upon the Effective Date of Termination (not a Qualifying Termination), following
the expiration of the sixty (60) day notice period (90 days in the case of
non-renewal), the Company shall pay and provide to the Executive:

 

 

 

(1)

An amount equal to the Service Multiple times the Executive’s annual Base Salary
established for the fiscal year in which the Effective Date of Termination
occurs;

 

 

 

(2)

An amount equal to the Service Multiple times the Executive’s targeted Annual
Bonus award established for the fiscal year in which the Effective Date of
Termination occurs; provided, however, that no payment shall be made under this
Section 7.4(b)(2) if the Effective Date of Termination is less than twelve (12)
months after the Employment Date;

 

 

 

(3)

A continuation of the welfare benefits of health care, life and accidental death
and dismemberment, and disability insurance coverage (or if continuation under
the Company’s then current plans is not allowed, then provision at the Company’s
expense but subject to payment by Executive of those payments which Executive
would have been obligated to make under the Company’s then current plan, of
substantially similar welfare benefits from one or more third party providers)
after the Effective Date of Termination for a number of months equal to the
Service

 

 


--------------------------------------------------------------------------------

Multiple times twelve (12). These benefits shall be provided to the Executive at
the same coverage level as in effect as of the Effective Date of Termination,
and at the same premium cost to the Executive which was paid by the Executive at
the time such benefits were provided. However, in the event the premium cost
and/or level of coverage shall change for all employees of the Company, or for
management employees with respect to supplemental benefits, the cost and/or
coverage level, likewise, shall change for the Executive in a corresponding
manner. The continuation of these welfare benefits shall be discontinued if
prior to the expiration of the period, the Executive has available substantially
similar benefits at a comparable cost to the Executive from a subsequent
employer, as determined by the Compensation Committee (or, in the event the
Compensation Committee ceases to exist, the Board);

 

 

(4)

All outstanding long-term incentive awards shall be subject to the treatment
provided under the applicable long-term incentive plan of the Company;

 

 

 

(5)

An amount equal to the Executive’s unpaid Base Salary and accrued but unused
vacation pay through the Effective Date of Termination; and

 

 

 

(6)

All other benefits to which the Executive has a vested right at the time,
according to

 

the provisions of the governing plan or program.

 

 

(c)

For purposes of this Section 7.4, the term “Service Multiple” shall be equal to
the quotient resulting from a formula the numerator of which is the lesser of
(a) full number

 

of completed months that have elapsed since the Employment Date (but not less
than 6 months) and (b) twenty-four (24) and the denominator of which is twelve
(12);

 

 

(d)

In the event that the Board terminates the Executive’s employment without Cause
on or after the date of the announcement of the transaction which leads to a
CIC, the Executive shall be entitled to the CIC Severance Benefits as provided
in Section 8.3 in lieu of the Severance Benefits outlined in this Section 7.4.

 

 

 

(e)

Payment of all of the benefits described in Section 7.4(b)(1) shall be paid in
cash to the Executive in equal bi-weekly installments over a period of
consecutive months equal to the Service Multiple times twelve (12) and beginning
on the fifteenth day of the month following the month in which the Effective
Date of Termination occurs.

 

 

 

(f)

Payment of all but forty-five thousand dollars ($45,000) of the benefits
described in Section 7.4(b)(2) shall be paid in cash to the Executive in a
single lump sum as soon as practicable following the Effective Date of
Termination, but in no event beyond thirty (30) days from such date.  The
forty-five thousand dollars ($45,000) which was withheld shall be paid in cash
to the Executive in a single lump sum at the end of the twelve (12) month
restrictive period set forth in Sections 11.2 and 11.3 of this Agreement.

 

 

 

(g)

Except as specifically provided in Section 7.4(e) and (f), all other payments
due to the Executive upon termination of employment shall be paid in accordance
with the terms of such applicable plans or programs.

   

 


--------------------------------------------------------------------------------

 

 

(h)

With the exception of the covenants contained in Articles 8, 9, 10, 11, 12 and
14 and Sections 7.4, 13.3, 13.5, and 13.7 (which shall survive such
termination), the Company and the Executive thereafter shall have no further
obligations under this Agreement.

 

 

 

(i)

Notwithstanding anything herein to the contrary, the Company’s payment
obligations under this Section 7.4 shall be offset by any amounts that the
Company is required to pay to the Executive under a national statutory severance
program applicable to such Executive.

 

 

7.5

Termination for Cause. Nothing in this Agreement shall be construed to prevent
the Board from terminating the Executive’s employment under this Agreement for
Cause.

 

 

 

(a)

To be effective, the Notice of Termination must set forth in reasonable detail
the facts and circumstances claimed to provide a basis for such termination for
Cause.

 

 

 

(b)

In the event this Agreement is terminated by the Board for Cause, the Company
shall pay the Executive his Base Salary and accrued vacation pay through the
Effective Date of Termination, and the Executive shall immediately thereafter
forfeit all rights and benefits (other than vested benefits) he would otherwise
have been entitled to receive under this Agreement. The Company and the
Executive thereafter shall have no further obligations under this Agreement with
the exception of the covenants contained in Articles 9, 10, 11, and 14 and
Sections 13.3, 13.5, and 13.9 herein (which shall survive such termination).

 

 

7.6

Termination for Good Reason. Except where Section 2.20(d) is applicable, this
Section 7.6 shall only become effective when at least twelve (12) months have
elapsed since the Employment Date.   Prior to this Section 7.6 becoming
effective, any notice of termination by Executive may only be given pursuant to
Section 7.3.  The Executive shall have sixty (60) days from the date he learns
of action taken by the Company that allows the Executive to terminate his
employment for Good Reason to provide the Board with a Notice of Termination.

   

 

(a)

The Notice of Termination must set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such Good Reason termination.

 

 

 

(b)

The Company shall have thirty (30) days to cure such Company action following
receipt of the Notice of Termination.

 

 

 

(c)

The Executive is required to continue his employment for the sixty (60) day
period following the date in which he provided the Notice of Termination to the
Board. The Company may waive the sixty (60) day notice period; however, the
Executive shall be entitled to receive all elements of compensation described in
Sections 5.1 through 5.6 for the sixty (60) day notice period, subject to the
eligibility and participation requirements of any qualified retirement plan.

 

 

 

(d)

Upon a termination of the Executive’s employment for Good Reason during the
Term, and following the expiration of the sixty (60) day notice period, the
Company shall pay and provide to the Executive the following:

 

 

 


--------------------------------------------------------------------------------

 

 

(1)

An amount equal to two (2) times the Executive’s annual Base Salary established
for the fiscal year in which the Effective Date of Termination occurs;

 

 

 

(2)

An amount equal to two (2) times the Executive’s targeted Annual Bonus award
established for the fiscal year in which the Effective Date of Termination
occurs;

 

 

 

(3)

A continuation of the welfare benefits of health care, life and accidental death
and dismemberment, and disability insurance coverage for two (2) years after the
Effective Date of Termination (or if continuation under the Company’s then
current plans is not allowed, then provision at the Company’s expense but
subject to payment by Executive of those payments which Executive would have
been obligated to make under the Company’s then current plan, of substantially
similar welfare benefits from one or more third party providers). These benefits
shall be provided to the Executive at the same coverage level, as in effect as
of the Effective Date of Termination and at the same premium cost to the
Executive which was paid by the Executive at the time such benefits were
provided. However, in the event the premium cost and/or level of coverage shall
change for all employees of the Company, or for management employees with
respect to supplemental benefits, the cost and/or coverage level, likewise,
shall change for the Executive in a corresponding manner. The continuation of
these welfare benefits shall be discontinued prior to the end of the two (2)
year period in the event the Executive has available substantially similar
benefits at a comparable cost to the Executive from a subsequent employer, as
determined by the Compensation Committee (or, in the event the Compensation
Committee ceases to exist, the Board);

 

 

 

(4)

All outstanding long-term incentive awards shall be subject to the treatment
provided under the applicable long-term incentive plan of the Company;

 

 

 

(5)

An amount equal to the Executive’s unpaid Base Salary and accrued but unused
vacation pay through the Effective Date of Termination; and

 

 

 

(6)

All other benefits to which the Executive has a vested right at the time,
according to the provisions of the governing plan or program.

 

 

 

(e)

In the event of termination of Executive’s employment for Good Reason on or
after the date of the announcement of the transaction which leads to the CIC and
up to twenty-four (24) months following the date of the CIC, the Executive shall
be entitled to the CIC Severance Benefits as provided in Section 8.3 in lieu of
the Severance Benefits outlined in this Section 7.6.

 

 

 

(f)

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness unless
such incapacity is determined to constitute a Disability as provided herein.

 

 

 

(g)

Payment of all but forty-five thousand dollars ($45,000) of the benefits
described in Section 7.6(d)(1) and payment of all of the benefits described in
Section 7.6(d)(2) shall be paid in cash to the Executive in a single lump sum as
soon as practicable following the Effective Date of Termination, but in no event
beyond thirty (30) days from such date. The forty-five thousand dollars
($45,000) which was withheld shall be paid in cash

 

 


--------------------------------------------------------------------------------

to the Executive in a single lump sum at the end of the twelve (12) month
restrictive period set forth in Sections 11.2 and 11.3 of this Agreement.

 

 

(h)

Except as specifically provided in Section 7.6(g), all other payments due to the
Executive upon termination of employment shall be paid in accordance with the
terms of such applicable plans or programs.

 

 

 

(i)

Notwithstanding anything herein to the contrary, the Company’s payment
obligations under this Section 7.6 shall be offset by any amounts that the
Company is required to pay to the Executive under a national statutory severance
program applicable to such Executive.

 

 

 

(j)

With the exceptions of the covenants contained in Articles 8, 9, 10, 11, 12 and
14 and Sections 7.6, 13.3, 13.5, and 13.7 (which shall survive such termination)
herein, the Company and the Executive thereafter shall have no further
obligations under this Agreement.

   

Article 8.            Change in Control

 



 

8.1

Employment Termination Following a Change in Control. The Executive shall be
entitled to receive from the Company CIC Severance Benefits if a Notice of
Termination for a Qualifying Termination of the Executive has been delivered;
provided, that:

 

 

 

(a)

The Executive shall not be entitled to receive CIC Severance Benefits if he is
terminated for Cause (as provided in Section 7.5 herein), or if his employment
with the Company ends due to death, or Disability, or due to voluntary
termination of employment by the Executive without Good Reason.

 

 

 

(b)

CIC Severance Benefits shall be paid in lieu of all other benefits provided to
the Executive under the terms of this Agreement.

 

 

8.2

Qualifying Termination. The occurrence of any one or more of the following
events on or after the date of the announcement of the transaction which leads
to the CIC and up to twenty-four (24) months following the date of the CIC shall
trigger the payment of CIC Severance Benefits to the Executive under this
Agreement:

 

 

 

(a)

An involuntary termination of the Executive’s employment by the Company for
reasons other than Cause, death, or Disability, as evidenced by a Notice of
Termination delivered by the Company to the Executive;

 

 

 

(b)

A voluntary termination by the Executive for Good Reason as evidenced by a
Notice of Termination delivered to the Company by the Executive;

 

 

 

(c)

Failure to renew this Agreement (if the Agreement would expire unless renewed
within such period), as evidenced by a Notice of Termination delivered by the
Company to the Executive; or

 

 

 


--------------------------------------------------------------------------------

 

 

 

(d)

The Company or any Successor Company materially breaches any material provision
of this Agreement and does not cure such breach within thirty (30) days of
receiving a written notice from the Executive with such notice explaining in
reasonable detail the facts and circumstances claimed to provide a basis for the
Executive’s claim.

 

 

8.3

Severance Benefits Paid upon a Qualifying Termination. In the event the
Executive becomes entitled to receive CIC Severance Benefits, the Company shall
pay to the Executive and provide him the following:

   

 

(a)

An amount equal to two and one half (2.5) times the Executive’s annual Base
Salary established for the fiscal year in which the Effective Date of
Termination occurs;

 

 

 

(b)

An amount equal to two and one half (2.5) times the Executive’s targeted Annual
Bonus award established for the fiscal year in which the Executive’s Effective
Date of Termination occurs;

 

 

 

(c)

An amount equal to the Executive’s unpaid Base Salary and accrued but unused
vacation pay through the Effective Date of Termination;

 

 

 

(d)

All outstanding long-term incentive awards shall be subject to the treatment
provided under the applicable long-term incentive plan of the Company;

 

 

 

(e)

A continuation of the welfare benefits of health care, life and accidental death
and dismemberment, and disability insurance coverage for two and one half (2.5)
full years after the Effective Date of Termination (or if continuation under the
Company’s then current plans is not allowed, then provision at the Company’s
expense but subject to payment by Executive of those payments which Executive
would have been obligated to make under the Company’s then current plan, of
substantially similar welfare benefits from one or more third party providers).

 

 

 

(1)

These benefits shall be provided to the Executive at the same coverage level, as
in effect as of the Effective Date of Termination or, if greater, as in effect
sixty (60) days prior to the date of the Change in Control, and at the same
premium cost to the Executive which was paid by the Executive at the time such
benefits were provided.

 

 

 

(2)

In the event the premium cost and/or level of coverage shall change for all
employees of the Company, or for management employees with respect to
supplemental benefits, the cost and/or coverage level, likewise, shall change
for the Executive in a corresponding manner.

 

 

 

(3)

The continuation of these welfare benefits shall be discontinued prior to the
end of the two and one half year period in the event the Executive has available
substantially similar benefits at a comparable cost to the Executive from a
subsequent employer, as determined by the Compensation Committee (or, in the
event the Compensation Committee ceases to exist, the Board).

 

 

 

8.4

Form and Timing of Severance Benefit Payment of all of the benefits described in
Sections 8.3(a) through (c) shall be paid in cash to the Executive in a single
lump sum as soon as practicable following the Effective Date of Termination, but
in no event beyond

 

 


--------------------------------------------------------------------------------

thirty (30) days from such date. All other payments due to the Executive upon
termination of employment shall be paid in accordance with the terms of such
applicable plans or programs.

 

8.5

Excise Tax. In the event that the Executive becomes entitled to Severance
Benefits or any other payment or benefit under this Agreement, or under any
other agreement with, or plan of the Company (in the aggregate, the “Total
Payments”), if any of the Total Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (or any similar tax that may hereafter
be imposed), the Company shall pay to the Executive, in cash, an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the  

 

Executive after deduction of any Excise Tax upon the Total Payments and any
federal, state and local income tax and Excise Tax upon the Gross-Up Payment
provided for by this Section 8.5 (including FICA and FUTA), shall be equal to
the Total Payments. Such payment shall be made by the Company to the Executive
as soon as practical following the Effective Date of Termination, but in no
event beyond thirty (30) days from such date.

 

 

(a)

For purposes of determining whether any of the Total Payments will be subject to
the Excise Tax and the amounts of such Excise Tax:

 

 

 

(1)

Any payments or benefits received or to be received by the Executive in
connection with a Change in Control or the Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement,
or agreement with the Company, or with any person (which shall have the meaning
set forth in Section 3(a)(9) of the Securities Exchange Act, including a “group”
as defined in Section 13(d) therein) whose actions result in a Change in Control
or any person affiliated with the Company or such persons) shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel as
supported by the Company’s independent auditors and reasonably acceptable to the
Executive, such other payments or benefits (in whole or in part) do not
constitute parachute payments, or unless such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax;

 

 

 

(2)

The amount of the Total Payments which shall be treated as subject to the Excise
Tax shall be equal to the lesser of: (i) the total amount of the Total Payments;
or (ii) the amount of excess parachute payments within the meaning of Section
280G(b)(1) (after applying clause (a) above); and

 

 

 

(3)

The value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

 

 

(b)

For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made, and state

 

 


--------------------------------------------------------------------------------

and local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the Effective Date of Termination, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

 

 

(c)

In the event the Internal Revenue Service subsequently adjusts the excise tax
computation herein described, the Company shall reimburse the Executive for the
full amount necessary to make the Executive whole (less any amounts received by
the Executive that he would not have received had the computation initially been
computed

 

as subsequently adjusted), including the value of benefits that were erroneously
limited, the value of any overpaid excise tax, and any related interest and/or
penalties due to the Internal Revenue Service.

 

8.6

With the exceptions of the covenants contained in Articles 8, 9, 10, 11, 12 and
14 and Sections 13.3, 13.5, and 13.7 (which shall survive such termination)
herein, the Company and the Executive thereafter shall have no further
obligations under this Agreement.

 

 

Article 9.            Assignment

 



 

9.1

Assignment by Company. This Agreement may and shall be assigned or transferred
to, and shall be binding upon and shall inure to the benefit of any Successor
Company, with Successor Company for purposes of this Agreement being defined as
a company that (i) acquires greater than fifty percent (50%) of the assets of
the Company or (ii) acquires greater than fifty percent (50%) of the outstanding
stock of the Company, or (iii) is the surviving entity in the event of a CIC.

 

 

 

(a)

Any such Successor Company shall be deemed substituted for all purposes of the
“Company” under the terms of this Agreement.

 

 

 

(b)

Failure of the Company to obtain the agreement of any Successor Company to be
bound by the terms of this Agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement, and shall immediately entitle
the Executive to benefits from the Company in the same amount and on the same
terms as the Executive would be entitled to receive in the event of a
termination of employment for Good Reason as provided in Section 7.7 (failure
not related to a Change in Control) or Section 8.3 (if the failure of assignment
follows or is in connection with a Change in Control).

 

 

 

(c)

Except as herein provided, this Agreement may not otherwise be assigned by the
Company.

 

 

9.2

Assignment by Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.

 

 

 

(a)

If the Executive dies while any amount would still be payable to him pursuant to
this Agreement had he continued to live, all such amounts, unless otherwise
provided

 

 


--------------------------------------------------------------------------------

herein, shall be paid in accordance with the terms of this Agreement, to the
Executive’s Beneficiary.

 

 

(b)

If the Executive has not named a Beneficiary, then such amounts shall be paid to
the Executive’s devisee, legatee, or other designee, or if there is no such
designee, to the Executive’s estate.

 

 

Article 10.         Legal Fees and Notice

 



 

10.1

Payment of Legal Fees. To the extent permitted by law, the Company shall pay all
legal fees, costs of litigation, prejudgment interest, and other expenses
incurred by Executive in contesting a termination, if Executive prevails.

 

 

10.2

Notice. Any notices, requests, demands, or other communications provided by this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Company or, in the case of the Company, at its principal offices to the
attention of the General Counsel.

 

 

Article 11.         Confidentiality and Noncompetition

 



 

11.1

Disclosure of Information. The Executive recognizes that he has access to and
knowledge of confidential and proprietary information of the Company that is
essential to the performance of his duties under this Agreement.

 

 

 

 

(a)

The Executive will not, during and for five (5) years after the term of his
employment by the Company, in whole or in part, disclose such information to any
person, firm, corporation, association, or other entity for any reason or
purpose whatsoever, nor shall he make use of any such information for his own
purposes, so long as such information has not otherwise been disclosed to the
public or is not otherwise in the public domain except as required by law or
pursuant to administrative or legal process.

 

 

11.2

Covenants Regarding Other Employees. During the term of this Agreement, and for
a period of twelve (12) months following the Executive’s termination of
employment for any reason, the Executive agrees not to actively solicit any
employee of the Company to terminate his or her employment with the Company or
to interfere in a similar manner with the business of the Company.

 

 

11.3

Non-compete Following a Termination of Employment. From the Effective Date of
this Agreement until six (6) months following the Executive’s Effective Date of
Termination for any reason, the Executive will not: (a) directly or indirectly
own any equity or proprietary interest in (except for ownership of shares in a
publicly traded company not exceeding three percent (3%) of any class of
outstanding securities), or be an employee, agent, director, advisor, or
consultant to or for any competitor of the Company, whether on his own behalf or
on behalf of any person; or (b) undertake any action to induce or cause any
customer or client to discontinue any part of its business with the Company.

 

 


--------------------------------------------------------------------------------

 

11.4

Waiver of Covenants Upon a Change in Control. Upon the occurrence of a Change in
Control, the Executive shall be released from each of the covenants set forth in
Sections 11.2 and 11.3, , if such Executive is terminated by the Company without
Cause or if the

 

or if the Executive terminates his employment with the Company for Good Reason.

 



Article 12.         Outplacement Assistance

 



 

12.1

Following a termination of employment, other than for Cause, the Executive shall
be reimbursed by the Company for the costs of all outplacement services obtained
by the Executive within the two and one half (2.5) year period after the
Effective Date of Termination; provided, however, that the total reimbursement
shall be limited to an amount equal to twenty percent (20%) of the Executive’s
Base Salary as of the effective date of termination.

 

 

Article 13.         Miscellaneous

 



 

13.1

Entire Agreement. With the exception of the Company’s Proprietary Information
and Inventions Agreement previously executed by Executive, this Agreement
supersedes any prior agreements (specifically, the offer letter dated March 14,
2001), or understandings, oral or written, between the parties hereto or between
the Executive and the Company, with respect to the subject matter hereof, and
constitutes the entire agreement of the parties with respect thereto.

 

 

13.2

Modification. This Agreement shall not be varied, altered, modified, canceled,
changed, or in any way amended except by mutual agreement of the parties in a
written instrument executed by the parties hereto or their legal
representatives.

 

 

13.3

Severability. In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

 

 

13.4

Counterparts. This Agreement may be executed in one (1) or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

 

13.5

Tax Withholding. The Company may withhold from any benefits payable under this
Agreement all federal, state, city, or other taxes as may be required pursuant
to any law or governmental regulation or ruling.

 

 

13.6

Beneficiaries. To the extend allowed by law, any payments or benefits hereunder
due to the Executive at the time of his death shall nonetheless be paid or
provided and the Executive may designate one or more persons or entities as the
primary and/or contingent beneficiaries of any amounts to be received under this
Agreement. Such designation must be in the form of a signed writing acceptable
to the Board or the Board’s designee. The Executive may make or change such
designation at any time.

 

 


--------------------------------------------------------------------------------

 

13.7

Payment Obligation Absolute. Absent actions deliberately or willfully taken by
the Executive to materially injure the Company, the Company’s obligation to make
the payments and the arrangement provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Company may have against the Executive or anyone else.

 

 

 

(a)

All amounts payable by the Company hereunder shall be paid without notice or
demand. Subject to the provisions set forth in Sections 7.4 and 7.6, and Article
11, each and every payment made hereunder by the Company shall be final, and the
Company shall not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.

 

 

 

(b)

With the exception of the Company’s willful material breach of its payment
obligations under Articles 7 and 8 of this Agreement (provided, however, that no
such breach shall be deemed to have occurred until the Executive has provided
the Board with written notice of such breach and a reasonable opportunity for
cure), the restrictive covenants contained in Article 11 are independent of any
other contractual obligations in this Agreement or otherwise owed by the Company
to the Executive. Except as provided in this paragraph, the existence of any
claim or cause of action by Executive against the Company, whether based on this
Agreement or otherwise, shall not create a defense to the enforcement by the
Company of any restrictive covenant contained herein.

 

 

13.8

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.

 

 

13.9

Previous Obligations.

 

 

 

(a)

Executive agrees and confirms that Executive’s acceptance of this Agreement and
performance of his duties hereunder will not in any way require or place
Executive in a position that may require or potentially may require the use or
disclosure of any third party’s trade secrets or proprietary information.

 

 

 

(b)

Executive confirms that Executive has disclosed to the Company all agreements
Executive has with any third party that incorporate confidentiality restrictions
or a covenant not to compete.

 

 

 

(c)

Executive believes that he is under no obligations to any third party, including
any confidentiality agreements, covenants not compete or the like, which will in
any way restrict the Executive’s ability to perform his duties hereunder.

 

 

 

(d)

Executive agrees and confirms that in the event Executive is ever asked to
participate in any activity or perform any job duties and responsibilities as an
employee of the Company which the Executive believes may involve the utilization
or dissemination of   information a third party has identified as its
proprietary information or a trade secret or which may fall under a previously
executed covenant not to compete, Executive will

 

 


--------------------------------------------------------------------------------

immediately notify the Chief Executive Officer and General Counsel and will not
undertake to participate in any activities which require or could possibly
require Executive to utilize or rely upon such proprietary information or trade
secret.

 

13.10

Review by Counsel.  Prior to executing this Agreement, Executive agrees that he
has consulted with his attorney who represents his interests and who has fully
and completely explained the terms and conditions of this Agreement and the
obligations created herein.

 

 

Article 14.         Governing Law

 



 

14.1

To the extent not preempted by federal law, the provisions of this Agreement
shall be construed and enforced in accordance with the laws of the state of New
Jersey.

 

 

Article 15.         Relocation

 



 

15.1

Executive hereby agrees to relocate to the Iselin, New Jersey metropolitan area
within six months of the Employment Date.  Executive hereby acknowledges that
the Company is entering into this Agreement in reliance upon Executive’s
covenant to relocate to the Iselin, New Jersey metropolitan area within six
months of the Employment Date.  Executive hereby agrees that prior to his
relocation to the Iselin, New Jersey metropolitan area, he will spend that
number of days each week at the Company’s executive offices as the Chairman and
Chief Executive Officer of the Company may direct.  Prior to Executive’s
relocation to the Iselin, New Jersey metropolitan area, the Company will
reimburse Executive for his out-of-pocket cost of commuting between Boston,
Massachusetts and Iselin, New Jersey each week, as well as Executive’s
reasonable out-of-pocket hotel costs while working at the Company’s Iselin, New
Jersey headquarters.

 

 

15.2

The Company shall reimburse Executive for all reasonable documented
out-of-pocket moving expenses incurred by Executive in relocating from the
Boston, Massachusetts/San Diego metropolitan area to the Iselin, New Jersey
metropolitan area.  In addition, the Company will reimburse Executive for all
reasonable documented out-of-pocket move-related expenses, up to a maximum of
$20,000.

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF , the Company, through its duly authorized representative,
and the Executive have executed this Agreement as of the Effective Date.

 

 

Executive:

 

 

 

/s/

Christopher G. Clement

 

 

 

Christopher G. Clement

 

 

 

 

 

Company:

 

 

 

Bio-Technology General Corp.

 

 

 

 

 

By:

/s/ Sim Fass

 

 

 

Sim Fass

 

 

Chairman & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

Exhibit B

RELEASE

In consideration of the promises set forth in the Letter Agreement (the “Letter
Agreement”) between Christopher G. Clement (the “Executive”) and Savient
Pharmaceuticals, Inc. (the “Company”), to which this Exhibit B is attached,
which the Executive acknowledges he would not otherwise be entitled to receive,
the Executive hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Company, its officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, agents and employees (each
in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature that the Executive ever had or now has
against the Released Parties, including, but not limited to, any and all claims
arising out of or relating to the Executive’s employment with and/or separation
from the Company, including, but not limited to, all claims under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination
in Employment Act, 29 U.S.C. §621 et seq.; the Americans With Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq., the Fair Credit Reporting Act, 15 U.S.C.
§ 1681 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order
11246, Executive Order 11141, Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. 1514(A), the New Jersey Law Against
Discrimination, N.J. Stat. Ann. § 10:5-1 et seq., the New Jersey Family Leave
Act, N.J. Stat. Ann. § 34:11B-1 et seq., the New Jersey Conscientious Employee
Protection Act, N.J. Stat. Ann.  § 34:19-1 et seq., the New Jersey Civil Right
Act, N.J. Stat. Ann. § 10:6-1, et. seq., and N.J. Stat. Ann. § 34:11-56.1 et
seq. (New Jersey equal pay law), all as amended, all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge and breach of
contract, all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options, and any claim or damage arising out of the Executive’s employment
with and/or separation from the Company (including a claim for retaliation)
under any common law theory or any federal, state or local statute or ordinance
not expressly referenced above; provided, however, that nothing in this Release
(Exhibit B) prevents the Executive from filing a charge with, cooperating with,
or participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that the
Executive acknowledges that he waives his right to recover any monetary benefits
in connection with any such claim, charge or proceeding) or from filing a claim
arising under the Employment Agreement, dated as of May 14, 2002, between
Executive and the Company, as amended on July 12, 2004 and on February 15, 2008
(as so amended, the “Employment Agreement”), or the Letter Agreement.

Nothing in this Release (Exhibit B) shall preclude Executive from exercising his
rights, if any, under (a) under Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA, or (b) the
Company’s 401(k) plan.

The Executive acknowledges that he has been reimbursed by the Company for all
business expenses incurred by him in conjunction with his employment with the
Company and that no other reimbursements are owed to him. The Executive further
acknowledges that he has been provided

 


--------------------------------------------------------------------------------

with all compensation and benefits due to him as of the date of this Release
(Exhibit B), including, but not limited to, any and all wages, expense
reimbursements, and any accrued but unused vacation time, and that he is not
entitled to receive any additional consideration beyond that provided for in
Section 7.4 of the Employment Agreement; provided, however, that nothing in this
Release (Exhibit B) prevents the Company from filing a claim arising under the
Employment Agreement or the Letter Agreement.

In consideration of the undertakings, promises and consideration recited in the
Letter Agreement, the Company hereby unconditionally and irrevocably remises,
releases and forever discharges the Executive, and his heirs and administrators,
of and from any and all suits, claims, demands, interest, costs (including
attorney fees and costs actually incurred), expenses, actions and causes of
action, rights, liabilities, obligations, promises, agreements, controversies,
losses and debts, of any nature whatsoever, which the Company now has, or at any
time heretofore ever had, or could have had, whether known or unknown, suspected
or unsuspected, arising out of the Executive’s employment with the Company.

The Executive acknowledges that he has been given at least 21 days to consider
this Release (Exhibit B), and that the Company advised him to consult with an
attorney of his own choosing prior to signing this Release (Exhibit B). The
Executive understands that he may revoke this Release (Exhibit B) for a period
of seven days after he signs it, and the Release (Exhibit B) shall not be
effective or enforceable until the expiration of the seven-day revocation
period.

The Executive understands and agrees that by signing Release (Exhibit B) he is
waiving any and all rights or claims he might have under The Age Discrimination
in Employment Act, as amended by The Older Workers Benefit Protection Act, and
that he has received consideration beyond that to which he was previously
entitled.

The Executive affirms that no other promises or agreements of any kind have been
made to or with him by any person or entity whatsoever to cause him to sign this
Release (Exhibit B), and that you fully understand the meaning and intent of
this Release (Exhibit B). The Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Release (Exhibit B)
with an attorney. He further states and represents that he has carefully read
this Release (Exhibit B), understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

[Signature Page Follows]

 

 

 

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Release on the date first
above written.

 

SAVIENT PHARMACEUTICALS, INC.

 

By: /s/ Stephen O. Jaeger

Stephen O. Jaeger

Title:

Chairman of the Board of Directors

Date:

January 17, 2009

 

 

 

EXECUTIVE:

 

/s/ Christopher G. Clement

Christopher G. Clement

Date:

January 17, 2009

 

 

 

 

 